NO








NO. 12-10-00394-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
CODY MONTGOMERY HEFNER,
APPELLANT                                                     '     APPEAL
FROM THE 114TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     SMITH
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM OPINION
PER
CURIAM
            Appellant
pleaded guilty to indecency with a child by sexual contact, and the trial court
assessed punishment at imprisonment for seven years.  We have received the
trial court’s certification showing that Appellant waived his right to appeal. 
 See Tex. R. App. P. 25.2(d). 
The certification is signed by Appellant and his counsel.  Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered November 24, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)